DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The claims recite a second chamber having exit nozzles, but Figure 1 has this chamber labeled as the first chamber.  Similarly, the first chamber recited in the claims is labeled as the second chamber in Fig. 1.  These should be made consistent.
In Fig. 1, “8, liquid of volatile material (light green)” should be changed to --8, liquid of volatile material (light green)-- since that is what is shown.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“This invention generally relates to”) and is less than 50 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: in paragraph [0007] there are sentences that don’t start with capital letters.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claims 1 and 12 line 2, “of supporting structure” should be changed to --a supporting structure” to be grammatically correct.
In claim 7 lines 1-2, claim 9 line 3, and claims 17 line 2 and 18 line 1, “material (propellant)” would be clearer if written as --material that is the propellant--.
In claims 8 and 19, lines 1-3 “wherein said second volatile material (propellant) has a higher boiling point than the first volitile material (providing the driving force of pump)” would be clearer if written as --wherein said second volatile material that is the propellant has a higher boiling point than the first volatile material in order to provide a driving force of the pump system--.
In claims 10, 16 and 20 line 1, “is is” should be changed to --is--.
Appropriate correction is required.
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “a flexible collapsible diaphragm separating and interconnecting the first and the second chambers” in lines 6-7.  It is unclear how the first and second chambers can be both separated and interconnected.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a flexible collapsible diaphragm separating the first and the second chambers while also allowing a pressure equalization between the first and the second chambers--.
In claims 1 and 12 it is unclear what is meant by “wherein a vacuum at the exit nozzle leads to vaporization of said propellant and displaced by vapor of said first volatile material at nearly constant pressure by moving of said collapsible diaphragm” in lines 7-9 and 7-10, repsectively.  Furthermore, the term “nearly” is a term of degree.  The specification does not provide a standard for measuring this term of degree and there is no known standard that is recognized in the art for measuring this term of degree.  Accordingly it is unclear how close to constant is “nearly constant”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is 
In claim 2 and 13 lines 3-4 and 3-5, respectively, it is unclear what is meant by “vapor of said first volatile material expands and propels collapsible diaphragm to fill and compensate the space due to the loss of said propellant”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --vapor of said first volatile material expands and propels the collapsible diaphragm to fill and compensate the space created due to the loss of said propellant--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 5,823,478 to Dunn.
Dunn teaches a vapor driven pump system and method for a micro propelling system in a gravity free environment comprising:
a) an enclosure (10) of a supporting structure (Fig. 1; col. 3 line 62 - col. 4 line 14); 

c) a second chamber (inside 12) having a second volatile material (44) as a propellant, and a plurality of exit nozzles (40, 46) (Fig. 1; col. 3 line 62 - col. 4 line 14; and 
d) a flexible collapsible diaphragm (12) separating the first (inside 10 and outside 12) and the second (inside 12) chambers while also allowing a pressure equalization between the first (inside 10 and outside 12) and the second (inside 12) chambers, wherein a vacuum at the plurality of exit nozzles (40, 46) causes vaporization of said second volatile material (44) which is the propellant and said second volatile material (44) which is the propellant in the second chamber (inside 12) is displaced at constant pressure by movement of said collapsible diaphragm (12) caused by vapor of said first volatile material (24, 30) in the first chamber (inside 10 and outside 12) (Fig. 1; col. 3 line 62 - col. 4 line 39); and
a heating means (heat from the engine) operationally connected with said plurality of exit nozzles (40, 46), wherein heating vaporizes and pushes said propellant out through said exit nozzles (40, 46) while vapor of said first volatile material (24, 30) expands and propels the collapsible diaphragm (12) to fill and compensate the space created due to the loss of said propellant (44) (col. 7 lines 8-31), and
wherein the pump system is operational under a gravity-free environment (col. 8 lines 38-42),
wherein the pump system is operational in outside of the atmospheric space (col. 8 lines 38-42),
Ex part Masham, 2 USPQ2d 1647 (1987)) and the recitation of “a satellite system” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art),
wherein said second volatile material (44) that is the propellant has a higher boiling point than the first volatile material (24, 30) in order to provide a driving force of the pump system (col. 4 lines 34-39, col. 7 lines 8-16), and
wherein said first volatile material (24, 30) is a mixture of two or more volatile liquids and said second volatile material is a mixture of two or more volatile liquids (col. 6 line 54 - col. 7 line 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,823,478 to Dunn.
In re Leshin, 125 USPQ 416).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harttig, Berg and Wu teaches system using two fluids, but do not teach the use of vapor pressure to perform the pumping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746